258 F.3d 1256 (11th Cir. 2001)
JEROME B. BANES, Petitioner-Appellant,v.MICHAEL W. MOORE, Secretary of the Florida Department of Corrections; GLADES CORRECTIONAL INSTITUTION, Ronald Tadlock, as Superintendent of the Glades Correctional Institution, Respondents-Appellees.
No. 99-4402
UNITED STATES COURT OF APPEALSFOR THE ELEVENTH CIRCUIT
July 24, 2001

Don M. Rogers, West Palm Beach, Fl, for Respondents-Appellees.
Appeal from the United States District Court for the Southern District of Florida(No. 98-06237-CV-WDF); Wilkie D. Ferguson, Jr., Judge.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before WILSON, FAY and COX, Circuit Judges.

BY THE COURT:

1
Pursuant to the order of the Supreme Court, the judgment of the district court is vacated and the matter is remanded for reconsideration in light of Artuz v. Bennett, 531 U.S. 4 (2000).

VACATED AND REMANDED